Case 9:19-cv-81217-RAR Document 4 Entered on FLSD Docket 09/04/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-81217-RAR
 CANDICE COX PATTI,

        Plaintiff,

 v.

 DAVID B. HERVERT, M.D., P.A. d/b/a
 GLADES MEDICAL GROUP,

       Defendant.
 ________________________________/

      ORDER IN ACTIONS BROUGHT UNDER THE FAIR LABOR STANDARDS ACT

        THIS MATTER came before the Court sua sponte. The Complaint in this action is filed

 under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., (“FLSA”). In order to assist the Court

 in the management of this case, and in an effort to foster early and cost-effective resolution, the

 parties are ORDERED to comply with the following procedures:

        1.      Under Rule 8 of the Federal Rules of Civil Procedure, a plaintiff is required to state

 a “short and plain statement of the claim.” While this Rule places only a light burden on a plaintiff,

 the Court requires complaints filed under the FLSA to include, at a minimum, a statement setting

 forth the following with respect to each Plaintiff(s):

                a.      An initial estimate of the total amount of alleged unpaid wages;

                b.      A preliminary calculation of such wages;

                c.      The approximate period during which the alleged FLSA violations
                        occurred; and

                d.      The nature of the wages (e.g., overtime or straight time).

 Plaintiff is directed to file a “Statement of Claim” (and if the Complaint does not contain the

 foregoing information, an amended complaint that conforms to these requirements), by September

                                              Page 1 of 3
Case 9:19-cv-81217-RAR Document 4 Entered on FLSD Docket 09/04/2019 Page 2 of 3



 18, 2019. Plaintiff shall promptly serve a copy of this Order, the Statement of Claim, and copies

 of all supporting documents (including time sheets, pay stubs, etc.) upon counsel for Defendant(s)

 once an appearance has been made or at the time the Statement of Claim is filed (if defense counsel

 has already appeared).

        2.      Defendant(s) shall then file a “Response to Plaintiff’s Statement of Claim” setting

 forth in detail any defenses to Plaintiff’s claim(s) and serve copies of all supporting documents

 within fourteen (14) days of being served with Plaintiff’s Statement of Claim.

        3.      This matter is REFERRED for purposes of a settlement conference before

 Magistrate Judge Bruce E. Reinhart. Counsel shall confer and contact Magistrate Judge Reinhart’s

 Chambers prior to the due date for the response by Defendant(s) to Plaintiff’s statement of claim

 in order to schedule the settlement conference. Except as provided under Local Rule 16.2.E, the

 appearance of counsel and each party, or representatives of each party with full authority to enter

 into a full and complete settlement, is mandatory. Appearance shall be in person; telephonic

 appearance is prohibited absent court order. All discussions, representations, and statements made

 at the settlement conference shall be confidential and privileged. If the case is settled at the

 settlement conference, counsel shall promptly notify the Court by filing a notice of settlement

 signed by counsel of record within seven (7) days of the conference.

        4.      In the event the settlement conference is unsuccessful, all parties are required to

 participate in subsequent mediation, which shall take place by the deadline contained in the Court’s

 Scheduling Order, entered separately.

        5.      Failure to comply with ANY of these procedures may result in the imposition of

 appropriate sanctions, including but not limited to, the dismissal of this action or entry of default.




                                              Page 2 of 3
Case 9:19-cv-81217-RAR Document 4 Entered on FLSD Docket 09/04/2019 Page 3 of 3



       DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of September, 2019.




                                                    _________________________________
                                                    RODOLFO RUIZ
                                                    UNITED STATES DISTRICT JUDGE




                                      Page 3 of 3
